Citation Nr: 0330862	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-15 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of medial meniscectomy, left knee with 
osteoarthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
left knee disability, then rated as 10 percent disabling.

In a September 2002 rating decision the RO granted a 20 
percent rating for the left knee disability.  The veteran 
through his representative has continued to express 
disagreement with the assigned disability rating. 

The Board observes in passing that in February 2003 the 
veteran claimed entitlement to service connection for a left 
hip condition, a low back condition and a gastrointestinal 
condition on a secondary basis.  The RO sent the veteran a 
letter dated February 7, 2003 informing him of the evidence 
which was required to establish entitlement to service 
connection.  The RO elected to forward the veteran's VA 
claims folder to the Board for adjudication of the veteran's 
current appeal while appropriate development was undertaken 
as to the newly-raised issues.  To the Board's knowledge, 
the RO has not yet issued a decision as to the three 
secondary service connection issues.  Accordingly, those 
issues are not for consideration by the Board at this time.      


FINDING OF FACT

The veteran's left knee disability is manifested by post-
operative residuals, including pain and loss of motion, as 
well as X-ray evidence of arthritis.



CONCLUSION OF LAW

A 20 percent disability rating is assigned for the veteran's 
left knee disability under Diagnostic Code 5258; the 
criteria for a separate rating of 10 percent for left knee 
arthritis under Diagnostic Code 5010 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2003); 
Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in substance contends that his left knee 
disability warrants a higher rating than has been assigned.  

In the interest of clarity, after discussion of preliminary 
matters the Board will move on to an analysis of the issues 
on appeal.  Although all of the evidence in the veteran's 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an veteran 
describing evidence potentially helpful to the veteran but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In August 2001, the RO sent the veteran a letter 
specifically advising him of his and VA's respective 
responsibilities in the development of the claims and 
evidence needed to substantiate this claim including 
statements from physicians describing symptoms, clinical 
findings, lab tests, etc.  He was asked to submit evidence 
of medical care received during and after service, including 
names and addresses of physicians and hospitals.  He was 
also given release forms to complete, so that the RO could 
assist him in obtaining evidence.  The Board additionally 
observes that the veteran was notified by the September 2002 
statement of the case (SOC) of the pertinent law and 
regulations.  

Therefore, the Board concludes, based on the record in this 
case, that the provisions of the VCAA pertaining to 
notification of the veteran, as well as the Court's holding 
in Quartuccio, have been satisfied.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it
In particular, the veteran identified private treatment 
records and the RO requested and obtained those records.  
The veteran was afforded a VA examination in August 2001, 
the report of which is of record.  In a statement in August 
2001 the veteran stated that he had no further medical 
information to obtain.  There is thus of record abundant 
medical evidence which documents the veteran's left knee 
disability, and there is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran's representative has submitted 
written argument in his behalf.  The veteran requested a 
local hearing with a RO Decision Review Officer in October 
2002.  However, in February 2003, the veteran's 
representative requested that the hearing request be 
canceled.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits of the claim.

Factual Background

Procedural history

In December 1981, the veteran was granted service connection 
for the post-operative residuals of a medial meniscectomy of 
the left knee, which was evaluated 20 percent disabling 
under Diagnostic Code 5258.  In a November 1985 rating 
decision the RO rated the veteran's left knee disability as 
10 percent disabling under Diagnostic Code 5257.  In an 
October 2001 rating decision the RO continued the 10 percent 
disability rating, this time under Diagnostic Codes 5010-
5260.  In September 2002, after a Decision Review Officer 
reviewed the record, the veteran was granted a 20 percent 
disability rating under Diagnostic Codes 5010-5258.

Medical history

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran injured his knee in August 1980 while playing 
football in service.
In May 1981, a torn medical meniscus was identified.  The 
veteran subsequently underwent arthrotomy.  A February 1983 
orthopedic evaluation resulted in a diagnosis of 
postoperative medial meniscectomy, left knee.  Subsequent 
medical records reflect continuing problems with the left 
knee. 

The record shows that a VA outpatient treatment report from 
the VA Medical Center in Nashville, Tennessee dated February 
1999 noted that the veteran was seen for complaints of 
chronic knee pain and had a history positive for 
osteoarthritis. The diagnosis was arthritis of the knee.  

In the report of an orthopedic surgical consultation in 
November 2000 the physician noted that the veteran 
complained of knee pain.  On physical examination the 
examiner noted left knee joint line tenderness.  Range of 
motion of the left knee was 0 to 120 degrees.  

In May 2001 the veteran submitted reports from M.T.C., M.D. 
which stated that the veteran demonstrated worsening 
arthritis symptoms of the left knee.  

A treatment record from Dr. J.M.T., an orthopedic surgeon, 
dated in July 2001 noted that the veteran has palpable 
medial joint line osteophytes as well as only a slight 
amount of medial joint line pain with palpation.  Dr. J.M.T. 
further noted that the veteran has full range of motion, no 
significant effusion and found no instability in the knee.  
X-rays revealed significant medial joint space arthrosis of 
the left knee as well as some patellofemoral arthrosis.  The 
doctor assessed that there was left knee arthrosis, moderate 
to severe in nature radiographically. 

As previously noted, the veteran was afforded a VA 
examination in August 2001.  The veteran expressed 
continuing difficulties with osteoarthritis and progressive 
pain in the left knee.  The veteran stated that he works on 
an assembly line and cannot stand for long periods of time.  
The veteran stated that he uses a cane because of his left 
knee pain.  

Upon physical examination, the examiner cited that the 
veteran is in no acute distress.  The left knee revealed a 
genu varum deformity of the left knee compared to essential 
neutral alignment of the right knee.  The examiner found 
that the veteran has palpable medial joint line osteophytes 
and the left knee is slightly tender to palpation along the 
medial joint line.  The left knee demonstrates a full range 
of motion.  The examiner did not find any evidence of 
effusion, renes, warmth or instability of the knee.  X-rays 
of the left knee revealed moderately severe degenerative 
changes involving the knee joint with narrowing of the 
medial joint space, osteophyte formation with bony 
sclerosis.  Moderately severe degenerative changes involving 
the patellofemoral compartment were noted.  The was no 
evidence of acute bony abnormalities or fractures.  
Calcified densities projecting over the joint space which 
likely represents loose bodies was noted. The examiner 
diagnosed the veteran with osteoarthritis of the left knee.  

In January 2003 the veteran submitted a treatment record 
from Tennessee Bone and Joint Clinic dated in December 2001.  
The treatment record reveals that the veteran reported 
complaints of pain and swelling.  The veteran denied 
locking, catching or giving way.  The report indicated that 
the veteran  has a great amount of grating and grinding 
throughout the range of motion and X-rays showed marked loss 
of medial compartment joint space and moderate loss of 
lateral joint space with severe amount of arthritic change 
noted with spurring.  The examiner recommended a total knee 
arthroplasty be accomplished due to the amount of severe 
destruction throughout the knee.  

Pertinent Law and Regulations

Increased disability ratings - in general 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due 
to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2003).  See, in 
general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Specific schedular criteria

Diagnostic Code 5258 [dislocated semilunar cartilage] 
provides a 20 percent rating if the disorder is manifested 
by frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003). 

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R.            § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis is generally rated on the 
limitation of motion of the affected joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 

See also 38 C.F.R. § 4.71, Plate II, which reflects that 
normal flexion and extension of a knee is from 0 to 140 
degrees.

Where the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.
For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45(f) 
(2003).

Analysis

Assignment of diagnostic code

The veteran was initially assigned a 20 percent rating under 
Diagnostic Code 5258 [cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint] in March 1983. After being assigned ratings under 
various other codes, including Diagnostic Code 5257 and 
5260, and after arthritis was recognized as being part of 
the disability, the rating was revised to encompass 
Diagnostic Codes 5010 [arthritis, due to trauma, 
substantiated by X-ray findings] and 5258.  The veteran is 
currently assigned a 20 percent evaluation for his service-
connected left knee disability, characterized as residuals 
of medical meniscectomy with arthritis, under Diagnostic 
Codes 5210-5258.  See 38 C.F.R. § 4.27 (2003).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the diagnosis and demonstrated symptomatology.  Any change 
in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The Board finds that based on the evidence of record the 
veteran is most appropriately rated under Diagnostic Codes 
5010 and 5258.  The evidence of record supports a finding 
that the veteran's left knee disability is properly 
evaluated under the evaluation for cartilage, dislocated, 
semilunar because the veteran suffered a meniscal tear and 
underwent a meniscectomy.  In addition, the medical record 
makes it clear, and VA has recognized, that the left knee 
disability now includes arthritis.

The medical evidence of record does not support a finding of 
significant instability of the knee.  Indeed, the veteran 
has not reported that the knee was unstable or gave way. 
Thus,  the use of Diagnostic Code 5257 would not be 
appropriate in this case.   
Ankylosis and impairment of the tibia or fibula are not 
indicated.  Diagnostic Codes 5256, 5257 and 5262 are 
therefore not appropriate.

In short, for the reasons stated immediately above, the 
Board agrees with the DRO and believes that the veteran's 
service-connected knee disability is most appropriately 
rated under Diagnostic Codes 5010 and 5258.

Esteban considerations

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  The assignment of 
more than one rating for the same disability constitutes 
impermissible "pyramiding" of benefits.  See Brady v. Brown, 
4 Vet. App. 203, 206 (1993); see also 38 C.F.R. § 4.14 
(2003).  However, in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  

Since the plain terms of Diagnostic Code 5258 and 5003 
address either different disabilities or different 
manifestations of the same disability, the evaluation of 
knee dysfunction under both Diagnostic Codes 5258 and 5003, 
if the criteria for each code are met, does not constitute 
pyramiding under 38 C.F.R. § 4.14.  Cf. VAOPGCPREC 23-97 
(1997).

The record reveals post-operative changes of the veteran's 
left knee with complaints of painful motion of that knee, as 
well as swelling.  There is also X-ray evidence of arthritis 
of the left knee.  Under 38 C.F.R. § 4.45(f) (2003), the 
veteran's left knee is a major joint or group of joints, see 
38 C.F.R. § 4.45(f) (2003).  Under these circumstances, the 
Board believes that separate disability ratings may be 
assigned for the post-operative residuals of medial 
meniscectomy under Diagnostic Code 5258 and for arthritis 
under Diagnostic Code 5003.

Schedular rating

(i)  Diagnostic Code 5258

The medical evidence of record establishes that the post-
operative left knee symptomatology includes knee pain and 
swelling.  The 20 percent rating that has been assigned for 
such pathology is the maximum rating available under 
Diagnostic Code 5258.  

(ii.)  Diagnostic Codes 5003 and 5010

As discussed above, the Board has determined that the 
evidence supports a finding that the veteran's left knee 
disability meets the criteria established for the assignment 
of a separate 10 percent rating under Diagnostic Codes 5003 
and 5010.  Under that diagnostic code, arthritis is rated 
based on limitation of motion.  However, as is evident from 
the medical evidence described above, the overall range of 
motion findings show limitation of left knee extension is no 
worse than 5 degrees.  Therefore, the demonstrated 
limitation of motion is noncompensable under the provisions 
of  Diagnostic Codes 5260 and/or 5261.

Because there is X-rays evidence of arthritis in the left 
knee, a separate 10 percent disability evaluation. Is 
warranted under Diagnostic Code 5003.  Cf. Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

DeLuca considerations 

The Board ordinarily must also address the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation 
of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In the instant case, the 
veteran is receiving a 20 percent evaluation for residuals 
of a left knee meniscectomy under Diagnostic Code 5258.  
This disability evaluation is the maximum rating allowable.   
DeLuca considerations therefore need not be addressed.

Regarding Diagnostic Code 5003, a separate rating may also 
be assigned for functional loss of use of the knee due to 
weakness, excess fatigability, incoordination, or pain on 
movement under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this case, the evidence of record does not reflect 
impairment that warrants a higher rating under 38 C.F.R. 
§ 4.40 or § 4.45.  The record reveals that the veteran's 
symptomology demonstrates osteoarthritis of the knee  with 
the ability to achieve full range of motion, albeit with 
pain.  The medical evidence does not demonstrate 
fatigability, weakness, incoordination and the like due to 
pain.  Accordingly, the Board concludes that a preponderance 
of the evidence is against a finding of any "additional 
functional loss" in his left knee and that an increased 
rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 is not warranted.
  
Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. §3.321(b)(1) (2003); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  The Board observes that the RO cited 
38 C.F.R. § 3.321(b)(1) (2001) in the October 2001 rating 
decision.  It is clear that the RO considered the matter of 
an extraschedular rating in evaluating the veteran's hearing 
condition.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.
The record does not show any periods of hospitalization for 
treatment of the veteran's left knee disability since he 
left service many decades ago.  In an orthopedic 
consultation on November 2000, noted that the veteran 
complained of left knee pain that awakens him at night and 
prevents him from constant employment.  The veteran has not, 
however, offered any objective evidence to support the 
veteran's contention that he is prevented from constant 
employment.  The record indicates that the veteran is 
employed on an air conditioner assembly line.  In short, 
there is no evidence of marked interference with employment.  

As discussed above, separate 20 percent and 10 percent 
disability ratings have been assigned for the left knee 
disability.  Such rating contemplates impairment in the 
veteran's earning capacity.  See 38 C.F.R. § 3.321(a), 4.1; 
see also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition 
that industrial capabilities are impaired].

There is also no evidence of an unusual clinical picture.  
The medical evidence, which has been described and discussed 
above, is entirely absent with respect to 
any reference to unusual features.

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected left 
knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of medial meniscectomy, evaluated as 20 
percent disabling under Diagnostic Code 5258, is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee under Diagnostic Code 5010 is granted.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent veterans.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



